On Petition for Rehearing.
Monks, J.

9.


*269
3.

*268Appellees have filed a petition for rehearing, in which they insist that, under §8305 Burns 1908, Acts 1889, p. 257, §6, the assignors of said labor claims were entitled to a lien against the two railway companies without giving any notice thereof to said companies, and that said lien passed to Greener Brothers, as the assignees thereof. Said section, however, does not provide for or create a personal liability against the owner of the property in favor of the person performing the work or furnishing the *269material, but only gives a lien for the same “upon the right of way and franchises of such railroad corporation, * * # and upon all works and structures mentioned in this section, that may be upon the right of way and franchise of such railroad corporation within the limits of the county.” Before any lien can be acquired under §8305, supra, it is required by §8306 Burns 1908, Acts 1883, p. 140, §13, that notice of intention to hold such lien shall be recorded in the recorder’s office. There is nothing in §8305, supra, which dispenses with the notice required by §8306, supra. As the assignors of said labor claims gave no notice of their intention to hold a lien as required by §8306, supra, before they assigned the same to Greener Brothers, said claims were not a lien on said railroads, and no lien passed to said Greener Brothers by said assignments.
The other questions presented were fully considered and determined in the original opinion, and we see no reason to change the views there expressed, and the petition is therefore overruled.